DETAILED ACTION
Claims 1-16 have been examined. Claims 1-2, 5-6, 9-10, and 13-14 are rejected. Claims 3-4, 7-8, 11-12, and 15-16 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8, 12, and 16 are objected to because of the following informalities:
Claim 4, line 2, “first type data” and “second type data” should be changed to “a first data type” and “a second data type” respectively.
Claim 8, line 2, “first type data” and “second type data” should be changed to “a first data type” and “a second data type” respectively.
Claim 12, line 2, “first type data” and “second type data” should be changed to “a first data type” and “a second data type” respectively.
Claim 16, line 2, “first type data” and “second type data” should be changed to “a first data type” and “a second data type” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0230994 A1 to You et al. (hereinafter “You”) and US 2019/0081743 A1 to Loehr et al. (hereinafter “Loehr”).

As per claim 1, You discloses a method performed by a terminal in a communication system ([0046] of You discloses a UE/terminal), the method comprising: receiving, from a base station, downlink control information for scheduling a transmission of downlink data ([0011] of You discloses receiving downlink control information (DCI) by a user equipment. [0013] of You discloses transmitting downlink control information (DCI) by a base station. [0252] of You discloses the DCI being used for downlink/uplink scheduling), the downlink control information including a new data indicator ([0075, 0249], of You discloses the DCI having a NDI) and an indicator associated with a flushing; receiving, from the base station, the downlink data including one or more code block groups ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein a code block group includes one or more code blocks ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE); identifying whether the downlink data corresponds to a retransmission based on the new data indicator ([0249], of You discloses determining whether the data is a retransmission based on the NDI); and identifying whether the one or more code block groups are combinable with one or more earlier received code block groups based on the indicator associated with the flushing in case that the downlink data corresponds to the retransmission ([0249] of You discloses the retransmission of data to the UE (downlink data)).
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses a DCI including an indicator associated with a flushing ([0117, 0128, 0161], of Loehr discloses the DCI having a flush field) and identifying whether the one or more code block ([0051, 0055, 0161]], of Loehr discloses determining whether a blocks are combinable with previous transmission based on the flushing indicator and on the data being a retransmission). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of You). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 2, the combination of You and Loehr discloses the method of claim 1, further comprising: combining the one or more code block groups with the one or more earlier received code block group in case that the one or more code block groups are combinable with the one or more earlier received code block groups; and flushing the one or more earlier received code block group in case that the one or more code block groups are not combinable with the one or more earlier received code block groups.
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses combining the one or more code block groups with the one or more earlier received code block group in case that the one or more code block groups are combinable with the one or more earlier received code block groups ([0051-0052, 0055], of Loehr); and flushing the one or more earlier received code block group in case that the one or more code block groups are not combinable with the one or more earlier received code block groups ([0051-0052, 0055, 0117, 0161], of Loehr). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 5, You discloses a method performed by a base station in a communication system ([0013], of You discloses a base station), the method comprising: identifying whether a combining of one or more code block groups included in downlink data with one or more earlier transmitted code block groups is to be performed or not ([0249] of You discloses the retransmission of data to the UE (downlink data)); transmitting, to a terminal, downlink control information for scheduling a transmission of the downlink data ([0011] of You discloses receiving downlink control information (DCI) by a user equipment. [0013] of You discloses transmitting downlink control information (DCI) by a base station. [0252] of You discloses the DCI being used for downlink/uplink scheduling), the downlink control information including a new data indicator ([0075, 0249], of You discloses the DCI having a NDI) and an indicator associated with a flushing based on the identification; and transmitting, to the terminal, the downlink data including the one or more code block groups ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein a code block group includes one or more code blocks ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein in case that the new data indicator indicates that the downlink data corresponds to a retransmission ([0249], of You discloses determining whether the data is a retransmission based on the NDI), the indicator associated with the flushing indicates whether the one or more 
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses identifying whether a combining of one or more code block groups included in downlink data with one or more earlier transmitted code block groups is to be performed or not ([0051, 0055, 0161]], of Loehr),  a DCI including an indicator associated with a flushing based on the identification ([0117, 0128, 0161], of Loehr discloses the DCI having a flush field) and the indicator associated with the flushing indicates whether the one or more code block groups are combinable with the one or more earlier transmitted code block groups or not ([0051, 0055, 0161]], of Loehr discloses determining whether a blocks are combinable with previous transmission based on the flushing indicator and on the data being a retransmission). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 6, the combination of You and Loehr discloses the method of claim 5, wherein in case that the indicator associated with the flushing indicates the one or more code block groups are combinable with the one or more earlier transmitted code block groups, the one or more code block groups are combined with the one or more earlier transmitted code block groups, and wherein in case that the indicator associated with the flushing indicates the one or 
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses wherein in case that the indicator associated with the flushing indicates the one or more code block groups are combinable with the one or more earlier transmitted code block groups, the one or more code block groups are combined with the one or more earlier transmitted code block groups ([0051-0052, 0055, 0161], of Loehr); and wherein in case that the indicator associated with the flushing indicates the one or more code block groups are not combinable with the one or more earlier transmitted code block groups, the one or more earlier transmitted code block groups are flushed ([0051-0052, 0055, 0117, 0161], of Loehr). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 9, You discloses a terminal in a communication system ([0046] of You discloses a UE/terminal), the terminal comprising: a transceiver ([0383], of You discloses an RF unit for transmitting and receiving signals); and a controller ([0383], of You discloses a processor) configured to: receive, from a base station via the transceiver, downlink control information for scheduling a transmission of downlink data ([0011] of You discloses receiving downlink control information (DCI) by a user equipment. [0013] of You discloses transmitting downlink control information (DCI) by a base station. [0252] of You discloses the DCI being used for downlink/uplink scheduling), the downlink control information ([0075, 0249], of You discloses the DCI having a NDI) and an indicator associated with a flushing, receive, from the base station via the transceiver, the downlink data including one or more code block groups ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein a code block group includes one or more code blocks ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), identify whether the downlink data corresponds to a retransmission based on the new data indicator ([0249], of You discloses determining whether the data is a retransmission based on the NDI), and identify whether the one or more code block groups are combinable with one or more earlier received code block groups based on the indicator associated with the flushing in case that the downlink data corresponds to the retransmission ([0249] of You discloses the retransmission of data to the UE (downlink data)).
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses a DCI including an indicator associated with a flushing ([0117, 0128, 0161], of Loehr discloses the DCI having a flush field) and identify whether the one or more code block groups are combinable with one or more earlier received code block groups based on the indicator associated with the flushing in case that the downlink data corresponds to the retransmission ([0051, 0055, 0161]], of Loehr discloses determining whether a blocks are combinable with previous transmission based on the flushing indicator and on the data being a retransmission). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of You). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 10, the combination of You and Loehr discloses the terminal of claim 9, wherein the controller is further configured to: combine the one or more code block groups with the one or more earlier received code block group in case that the one or more code block groups are combinable with the one or more earlier received code block groups, and flush the one or more earlier received code block group in case that the one or more code block groups are not combinable with the one or more earlier received code block groups.
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses combine the one or more code block groups with the one or more earlier received code block group in case that the one or more code block groups are combinable with the one or more earlier received code block groups ([0051-0052, 0055], of Loehr); and flush the one or more earlier received code block group in case that the one or more code block groups are not combinable with the one or more earlier received code block groups ([0051-0052, 0055, 0117, 0161], of Loehr). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 13, You discloses a base station in a communication system ([0013], of You discloses a base station), the base station comprising: a transceiver ([0383], of You discloses an RF unit for transmitting and receiving signals); and a controller ([0383], of You discloses a processor) configured to: identify whether a combining of one or more code block groups included in downlink data with one or more earlier transmitted code block groups is to be performed or not ([0249] of You discloses the retransmission of data to the UE (downlink data)), transmit, to a terminal via the transceiver, downlink control information for scheduling a transmission of the downlink data ([0011] of You discloses receiving downlink control information (DCI) by a user equipment. [0013] of You discloses transmitting downlink control information (DCI) by a base station. [0252] of You discloses the DCI being used for downlink/uplink scheduling), the downlink control information including a new data indicator ([0075, 0249], of You discloses the DCI having a NDI) and an indicator associated with a flushing based on the identification, and transmit, to the terminal via the transceiver, the downlink data including the one or more code block groups ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein a code block group includes one or more code blocks ([0081], of You discloses the UE receiving data on the PDSCH. Fig. 12 and [0312, 0315-0318], of You discloses transmitting transport blocks/code blocks to a UE), wherein in case that the new data indicator indicates that the downlink data corresponds to a retransmission ([0249], of You discloses determining whether the data is a retransmission based on the NDI), the indicator associated with the flushing indicates whether the one or more code block groups are combinable with the one or more earlier transmitted code block groups or not.
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses identify whether a combining of one or more code block groups included in downlink data with one or more earlier transmitted code block groups is to be performed or not ([0051, 0055, 0161]], of Loehr),  a DCI including an indicator associated with a flushing based on the identification ([0117, 0128, 0161], of Loehr discloses the DCI having a flush field) and the indicator associated with the flushing indicates whether the one or more code block groups are combinable with the one or more earlier transmitted code block groups or not ([0051, 0055, 0161]], of Loehr discloses determining whether a blocks are combinable with previous transmission based on the flushing indicator and on the data being a retransmission). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).
As per claim 14, the combination of You and Loehr discloses the base station of claim 13, wherein in case that the indicator associated with the flushing indicates the one or more code block groups are combinable with the one or more earlier transmitted code block groups, the one or more code block groups are combined with the one or more earlier transmitted code block groups, and wherein in case that the indicator associated with the flushing indicates the one or more code block groups are not combinable with the one or more earlier transmitted code block groups, the one or more earlier transmitted code block groups are flushed.
You may not explicitly disclose, but Loehr, which is in the same field of endeavor, discloses wherein in case that the indicator associated with the flushing indicates the one or more code block groups are combinable with the one or more earlier transmitted code block groups, the one or more code block groups are combined with the one or more earlier transmitted code ([0051-0052, 0055], of Loehr); and wherein in case that the indicator associated with the flushing indicates the one or more code block groups are not combinable with the one or more earlier transmitted code block groups, the one or more earlier transmitted code block groups are flushed ([0051-0052, 0055, 0117, 0161], of Loehr). The purpose of Loehr is to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr with You, to enable continuous transmission while previous blocks are being decoded and enable efficient DRX operation ([0051,0083], of Loehr).

Allowable Subject Matter
Claims 3-4, 7-8, 11-12, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476